DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                          NELSON VACHON,
                              Appellee.

                              No. 4D15-424

                          [January 6, 2016]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case No. 14-17516MM10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

    We reverse the county court’s order finding the mandatory $5,000
civil penalty imposed for solicitation of prostitution under section
796.07(6), Florida Statutes (2014), to be unconstitutionally excessive.
See State v. Jones, No. 4D14-3019 (Fla. 4th DCA Dec. 2, 2015). We
remand for further proceedings consistent with this opinion.

  Reversed and Remanded.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.